Syllabus by
KINKADE, J.
DECEDENTS’ ESTATES
(220 E2) An owner of real property, by his last will and testament, conveyed to one of his sons a life estate in the income arising from an undivided one-fourth of his property, with the remainder over in fee simple to such of the children begotten by the son, if any, as thereafter came into being, .and survived the life tenant, and if none were born and so survived their father, then the remainder of that undivided one-fourth of the property to pass in fee simule on the death of the life tenant, to three other sons of the testator, to each of whom the will gave an undivided one-fourth, in fee simple, of the whole estate, effective on the ter-' mination of a life estate given by the will to their mother. None of the class of unborn devisees in remainder were in being at the death of the testator. The mother and the four sons survived the testator. An action was duly commenced pursuant to 11925 to 11935 GC, inclusive, to disentail the property, all parties in being who were interested in the property being made parties to the action. None of the class of devisees named, in the will as unborn were then in being. HELD* that it was unnecessary to name these unborn devisees as parties to the action brought to disentail the property.
REAL ESTATE
(510 P) The court found it impossible to sell the entailed one-fourth of the estate separately without serious loss to all interested, and found that the property of the estate could be sold to the advantage of all interests pursuant to an action in partition, the sale covering the entire estate. HELD, that a sale made in an action in partition, which in ,all respects complies with all of the provisions of 11925 to 11935 GC, inclusive, disentails the property, notwithstanding the fact that the unborn heirs were not named as parties to that action.
Jones, Day and Allen, JJ, concur.